Case 4:19-cv-11634-MFL-KGA ECF No. 21, PageID.129 Filed 03/05/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHANA SMALLWOOD,

      Plaintiff,                                  Case No. 19-cv-11634
                                                  Hon. Matthew F. Leitman
v.

IA PROPERTIES,

     Defendant.
__________________________________________________________________/

 ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
    AND RECOMMENDATION (ECF No. 20) AND (2) GRANTING
 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No. 14)

      On June 3, 2019, Plaintiff Shana Smallwood, acting pro se, filed this action

against Defendant IA Properties. (See Compl., ECF No. 1.) Smallwood claims that

IA Properties refused to rent her an apartment because of her race. (See id.) She

brings claims under the Fair Housing Act, the Fair Credit Reporting Act, and the

Equal Credit Opportunity Act. (See id.)

      On March 20, 2020, IA Properties filed a motion for summary judgment. (See

Mot., ECF No. 14.) Smallwood did not respond to the motion.

      On November 19, 2020, the assigned Magistrate Judge issued a report and

recommendation in which she recommended that the Court grant IA Properties’

motion (the “R&R”). (See R&R, ECF No. 20.) At the conclusion of the R&R, the

Magistrate informed the parties that if they wanted to seek review of her

                                          1
Case 4:19-cv-11634-MFL-KGA ECF No. 21, PageID.130 Filed 03/05/21 Page 2 of 2




recommendation, they needed to file specific objections with the Court within

fourteen days. (See id., PageID.127-128.)

      Smallwood has not filed any objections to the R&R. The failure to object to

an R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Because Smallwood has not filed any objections to the R&R, IT IS HEREBY

ORDERED that the Magistrate Judge’s recommendation to grant IA Properties’

motion for summary judgment is ADOPTED.

      IT IS FURTHER ORDERED that IA Properties’ motion for summary

judgment (ECF No. 14) is GRANTED.

      IT IS SO ORDERED
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 5, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 5, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
                                         2
